EXHIBIT 10.4

INDEMNIFICATION AGREEMENT

This INDEMNIFICATION AGREEMENT (this “Agreement”) is made as of the 3rd day of
November, 2015, by and among DC Industrial Liquidating Trust, a Maryland
statutory trust (the “Trust”), and DC Liquidating Assets Holdco LLC, a Delaware
limited liability company (“Holdco”), in favor of Industrial Income Trust Inc.,
a Maryland corporation (the “Company”). The Trust, Holdco and Company are
sometimes referred to herein as a “Party” or collectively as the “Parties.”

W I T N E S S E T H

WHEREAS, the Company, Western Logistics II LLC, a Delaware limited liability
company (“Merger Sub”), and Western Logistics LLC, a Delaware limited liability
company (“Parent”), entered into that certain Agreement and Plan of Merger,
dated July 28, 2015 (the “Merger Agreement”), providing for the merger of the
Company with and into the Merger Sub in accordance with the terms thereof (the
“Merger”);

WHEREAS, the Merger Agreement provides that, prior to consummation of the
Merger, the Company will transfer its indirect ownership interests in the
Retained Properties (as defined herein) to a limited liability company formed to
complete, after the consummation of the transactions contemplated by the Merger
Agreement, the development, lease-up, sale and distribution of the proceeds of
the sale of the Retained Properties;

WHEREAS, the Company has caused the transfer to Holdco of its indirect ownership
interests in the Retained Properties and, after certain contributions,
distributions and assignments, the Company received a distribution of 100% of
Holdco’s common membership interests;

WHEREAS, concurrently with the execution of this Agreement, pursuant to a Bill
of Sale, Assignment, Acceptance and Assumption Agreement, the Company has
transferred the Holdco common membership interests to the Trust and has received
100% of the units of beneficial interest in the Trust;

WHEREAS, prior to consummation of the Merger, the Company will distribute the
units of beneficial interests in the Trust to the Company’s stockholders; and

WHEREAS, pursuant to Section 6.1(f) of the Merger Agreement, prior to the
distribution of the units of beneficial interest in the Trust to the Company’s
stockholders, the Trust and Holdco are required to agree to indemnify and hold
harmless the Company, the Company Subsidiaries (other than the Trust, Holdco,
and its subsidiaries), and their respective Representatives (other than the
Trust, Holdco, and its subsidiaries) against certain claims, expenses, losses,
damages, injury, penalties, settlement, award, obligation, Taxes, interest or
any other liabilities (collectively, “Losses”) as set forth in such
Section 6.1(f) of the Merger Agreement.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the foregoing and of the covenants and
agreements contained in this Agreement and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged and
agreed, and intending to be legally bound hereby, the Parties agree as follows:

1. Certain Definitions. As used in this Agreement, the following terms have the
definitions hereinafter indicated:

“Retained Properties” means each real property (including all buildings,
structures and other improvements and fixtures located on or under such real
property and all easements, rights and other appurtenances to such real
property) set forth on Schedule A hereto.

“Third-Party Claim” means any assertion by a Person, other than the Company,
Parent, or any of their Affiliates, of any claim, or the commencement by any
such Person of any Action, against any Indemnified Party.

All other capitalized terms used without definition in this Agreement shall have
the same meaning as given to such terms in the Merger Agreement.

2. Indemnification. Each of the Trust and Holdco (each, an “Indemnifying Party”
and, collectively, the “Indemnifying Parties”), jointly and severally, shall
indemnify and hold harmless the Company, the Company Subsidiaries (which, for
the avoidance of doubt, do not include the Trust, Holdco or its subsidiaries)
and their respective Representatives (which, for the avoidance of doubt, do not
include the Trust, Holdco or its subsidiaries) (each, an “Indemnified Party”
and, collectively, the “Indemnified Parties”) against any and all Losses
relating to, arising from, or in connection with the Retained Properties, the
Excluded Property Transactions and the other transactions contemplated by
Section 6.1(f) of the Merger Agreement.

3. Release. Each Indemnifying Party hereby unconditionally, irrevocably and
forever releases, acquits and discharges the Indemnified Parties from, and
covenants not to sue any of the Indemnified Parties for, any Losses (whether
direct or indirect, known or unknown, disclosed or undisclosed, matured or
unmatured, accrued or unaccrued, asserted or unasserted, absolute or contingent,
determined or conditional, express or implied, fixed or variable and whether
vicarious, derivative, joint, several or secondary) relating to the Retained
Properties, the Excluded Property Transactions and the other transactions
contemplated by Section 6.1(f) of the Merger Agreement which such Indemnifying
Party has or had or can, shall or may now or hereafter have against any of the
Indemnified Parties.

 

2



--------------------------------------------------------------------------------

4. Indemnification Procedures.

(a) If any Indemnified Party shall receive notice or otherwise learn of a
Third-Party Claim with respect to which an Indemnifying Party may be obligated
to provide indemnification to such Indemnified Party pursuant to this Agreement,
such Indemnified Party shall give such Indemnifying Party written notice thereof
demanding indemnification therefor as soon as reasonably practicable, but no
later than 30 days after becoming aware of such Third-Party Claim. Any such
notice (a “Claim Notice”) shall describe the Third-Party Claim in reasonable
detail. Notwithstanding the foregoing, the failure of any Indemnified Party to
give notice as provided in this Section 4(a) shall not relieve the related
Indemnifying Party of its obligations under this Agreement, except to the extent
that such Indemnifying Party is actually and materially prejudiced by such
failure to give notice.

(b) The Indemnifying Parties shall be entitled, at their sole option, by written
notice to the Indemnified Party (in accordance with Section 4) given within
thirty (30) days after receipt of a Claim Notice, to assume the defense and
control of such Third Party Claim; provided that (i) the assumption of the
defense of any such Third Party Claim by the Indemnifying Parties shall
constitute assumption by the Indemnifying Parties of full responsibility for all
Losses resulting from any such Third Party Claim and (ii) unless the Indemnified
Party gives specific written consent, the Indemnifying Party shall not be able
to assume the defense of any Third Party Claim which involves (A) any claim to
which the Indemnified Party reasonably believes could be detrimental to or
injure the Indemnified Party’s reputation or future business prospects, (B) any
non-monetary relief, damages or claims, (C) criminal allegations, or (D) a Third
Party Claim, which upon petition by the Indemnified Party, the appropriate court
rules that the Indemnifying Party failed or is failing to vigorously prosecute
or defend.

(c) If the Indemnifying Parties elect to assume the defense and control of a
Third Party Claim, the Indemnified Party shall have the right to employ separate
counsel and to participate in the defense of such Third Party Claim, but the
fees and expenses of such counsel shall be at the expense of the Indemnified
Party, except to the extent that (i) the employment of such separate counsel
shall have been authorized in writing by the Indemnifying Parties in connection
with the defense of such action or claim, (ii) the Indemnifying Parties shall
not have delivered written notice of their intent to assume control of the
defense of such Third Party Claim prior to the expiration of the thirty (30) day
period, or (iii) such Indemnified Party shall have reasonably concluded that
there may be defenses available to it which are contrary to, or in conflict
with, those available to the Indemnifying Parties, in any of which events such
reasonable and documented out-of-pocket fees and expenses of outside counsel for
the Indemnified Party shall be borne by the Indemnifying Parties. Until such
time as the Indemnifying Parties assume the defense and control of a Third Party
Claim as provided in this Section 4, and if and to the extent the Indemnifying
Parties decline or are barred from assuming the defense of the Third Party Claim
under this Section 4, the Indemnified Party shall have the right to defend such
Third Party Claim in such manner as it may deem appropriate, and the

 

3



--------------------------------------------------------------------------------

Indemnified Party’s fees, costs and expenses (including reasonable and
documented out-of-pocket fees and expenses of outside counsel) in connection
with such defense will be borne by the Indemnifying Parties. Each of the
Indemnified Party and the Indemnifying Parties shall, and shall cause each of
its Affiliates and Representatives to, reasonably cooperate with the other in
connection with any Third Party Claim.

(d) If the Indemnifying Parties have assumed the defense of a Third Party Claim
in accordance with this Section 4, the Indemnified Party shall not admit any
liability with respect to, or settle, compromise or discharge, such Third Party
Claim. The Indemnifying Parties shall not settle, compromise or consent to the
entry of any judgment in any actual or threatened Third Party Claim in respect
of which indemnification has been sought by an Indemnified Party hereunder
unless such settlement, compromise or judgment (i) includes an unconditional
release of such Indemnified Party from all liability arising out of such Third
Party Claim, (ii) could not lead to any liability or create any financial or
other obligation on the part of the Indemnified Party for which the Indemnified
Party is not entitled to indemnification hereunder or which admits any
wrongdoing or responsibility for such Third Party Claim on behalf of the
Indemnified Party, or (iii) such Indemnified Party otherwise consents thereto.
If the Indemnifying Parties do not elect to assume the defense and control of a
Third Party Claim, the Indemnified Party shall have the right to contest, settle
or compromise the Third Party Claim in its sole discretion and shall not thereby
waive any right to indemnity therefor pursuant to this Agreement.

(e) With respect to any Indemnification Claim for any matter not involving a
Third Party Claim, if any Indemnified Party incurs a Loss for which it is
entitled to be indemnified pursuant to Section 2, such Indemnified Party shall
give a Claim Notice to each of the Indemnifying Parties as soon as reasonably
practicable after the Indemnified Party becomes aware of the facts giving rise
to such claim for indemnification (an “Indemnification Claim”) demanding
indemnification therefor, but no later than 30 days after becoming aware of such
facts. Any such Claim Notice shall describe the Indemnification Claim in
reasonable detail. Notwithstanding the foregoing, the failure of any Indemnified
Party to give notice as provided in this Section 3(e) shall not relieve the
related Indemnifying Party of its obligations under this Agreement, except to
the extent that such Indemnifying Party is actually and materially prejudiced by
such failure to give notice.

(f) With respect to any Indemnification Claim for any matter not involving a
Third Party Claim and for any Indemnification Claim involving a Third-Party
Claim for which the Indemnifying Parties have not timely elected to assume the
defense and responsibility, if the Indemnifying Parties do not notify the
Indemnified Party within thirty (30) days following the delivery of the
applicable Claim Notice that the Indemnifying Parties dispute their liability to
the Indemnified Party under Section 2, such claim specified in the Claim Notice
shall be conclusively deemed a liability of the

 

4



--------------------------------------------------------------------------------

Indemnifying Parties under Section 2, and the amount specified in the Claim
Notice shall be payable by the Indemnifying Parties to the Indemnified Party on
demand. If the Indemnifying Parties have timely disputed their liability with
respect to such claim by responding to the Indemnified Party within thirty
(30) days of the delivery of the Claim Notice (specifying that the Indemnifying
Parties dispute the claim described in the Claim Notice and the basis of such
dispute), the Indemnifying Parties and the Indemnified Party shall use
commercially reasonable efforts to negotiate in good faith a resolution of such
dispute for sixty (60) days after the conclusion of the thirty (30)-day response
period. If the Indemnifying Parties and the Indemnified Party are not able to
reach an agreement regarding the applicable Indemnification Claim by the end of
such sixty (60)-day negotiation period, the Indemnified Party shall be free to
pursue such remedies as may be available to such Party in accordance with
Section 11 of this Agreement.

(g) Any amounts payable by the Indemnifying Parties to the Indemnified Party
shall be (i) paid by wire transfer within five (5) Business Days and
(ii) treated for all Tax purposes as an adjustment to the Merger Consideration
paid pursuant to the Merger Agreement, unless otherwise required by applicable
Law.

5. Notices. All notices, requests, claims, consents, demands and other
communications under this Agreement shall be in writing and shall be deemed
given on the date of actual delivery if delivered personally, sent by overnight
courier (providing proof of delivery) to the Parties or sent by e-mail with a
pdf attachment (providing confirmation of transmission) at the following
addresses or e-mail addresses (or at such other address or e-mail addresses for
a Party as shall be specified by like notice):

If to the Trust:

DC Industrial Liquidating Trust

518 Seventeenth Street, 17th Floor

Denver, CO 80202

Attention: Thomas G. McGonagle

Email: tmcgonagle@industrialincome.com

with copies (which shall not constitute notice) to:

DC Industrial Liquidating Trust

518 Seventeenth Street, 17th Floor

Denver, CO 80202

Attention: Joshua J. Widoff

Email: jwidoff@blackcreekcapital.com

Facsimile: (303) 869-4602

Hogan Lovells US LLP

555 Thirteenth Street, N.W.

Washington, DC 20004

Phone: (202) 637-5868

 

5



--------------------------------------------------------------------------------

Facsimile: (202) 637-5910

Attn: David Bonser and Bruce Gilchrist

email: david.bonser@hoganlovells.com

bruce.gilchrist@hoganlovells.com

If to Holdco:

DC Liquidating Assets Holdco LLC

518 Seventeenth Street, 17th Floor

Denver, CO 80202

Attention: Thomas G. McGonagle

Email: tmcgonagle@industrialincome.com

with copies (which shall not constitute notice) to:

DC Liquidating Assets Holdco LLC

518 Seventeenth Street, 17th Floor

Denver, CO 80202

Attention: Joshua J. Widoff

Email: jwidoff@blackcreekcapital.com

Facsimile: (303) 869-4602

Hogan Lovells US LLP

555 Thirteenth Street, N.W.

Washington, DC 20004

Phone: (202) 637-5868

Facsimile: (202) 637-5910

Attn: David Bonser and Bruce Gilchrist

email: david.bonser@hoganlovells.com

bruce.gilchrist@hoganlovells.com

If to the Company:

c/o Global Logistic Properties Limited

501 Orchard Road #08-01 Wheelock Place

Singapore 238880

Attn: Ralf Wessel, Mark Tan & Alan Yang

email: rwessel@glprop.com; mhtan@glprop.com; ayang@glprop.com

and

c/o GLP US Management LLC

Two North Riverside Plaza, Suite 2350

Chicago, IL 60606

Attn: Neil Klein

email: nklein@glprop.com

 

6



--------------------------------------------------------------------------------

with copies (which shall not constitute notice) to:

Morrison & Foerster LLP

2000 Pennsylvania Avenue, NW

Washington, DC 20006-1888

Attn: David P. Slotkin

email: DSlotkin@mofo.com

and

Morrison & Foerster (Singapore) LLP

50 Collyer Quay

#12-01 OUE Bayfront

Singapore 049321

Attn: Eric J. Piesner

email: EPiesner@mofo.com

6. Governing Law. This Agreement, and all claims or causes of actions (whether
at Law, in contract or in tort) that may be based upon, arise out of or related
to this Agreement or the negotiation, execution or performance of this
Agreement, shall be governed by, and construed in accordance with, the Laws of
the State of Delaware without giving effect to its conflicts of laws principles
(whether the State of Delaware or any other jurisdiction that would cause the
application of the Laws of any jurisdiction other than the State of Delaware).

7. Amendments; Waivers.

(a) Any provision of this Agreement may be amended or waived if, and only if,
such amendment or waiver is in writing and signed, in the case of an amendment,
by all of the Parties, or in the case of a waiver, by the Party against whom the
waiver is to be effective.

(b) No failure or delay by any Party in exercising any right, power or privilege
under this Agreement shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. Except as otherwise provided
herein, no action taken pursuant to this Agreement, including any investigation
by or on behalf of any Party, shall be deemed to constitute a waiver by the
Party taking such action of compliance with any representations, warranties,
covenants or agreements contained in this Agreement. Any term, covenant or
condition of this Agreement may be waived at any time by the Party that is
entitled to the benefit thereof, but only by a written notice signed by such
Party expressly waiving such term or condition. The waiver by any Party of a
breach of any provision hereunder shall not operate or be construed as a waiver
of any prior or subsequent breach of the same or any other provision hereunder.

 

7



--------------------------------------------------------------------------------

8. Entire Agreement. This Agreement, the Schedules hereto and the Merger
Agreement constitute the entire agreement among the Parties with respect to the
subject matter hereof and supersede all prior agreements, understandings and
negotiations, both written and oral, between the Parties with respect to the
subject matter hereof. To the extent there is an inconsistency between a
provision in this Agreement and a provision in the Merger Agreement concerning
the subject matter hereof, the provision of this Agreement controls.

9. Successors and Assigns. The provisions of this Agreement shall be binding
upon and inure to the benefit of the Parties and their respective successors and
permitted assigns. No Party may assign, delegate or otherwise transfer, directly
or indirectly, in whole or in part, any of its rights or obligations under this
Agreement without the prior written consent of the relevant other Parties.
Notwithstanding the foregoing, the Company may assign all or a portion of its
rights or obligations under this Agreement to any Affiliate of Company or to any
Person who acquires the Company and any Affiliate thereof; provided that no
assignment, delegation or other transfer of rights by any Party under this
Agreement shall relieve the assignor of any liability or obligation hereunder.
Any attempted assignment, delegation or transfer in violation of this Section 9
shall be void.

10. Third Party Beneficiaries. Except for the Indemnified Parties, who shall be
third party beneficiaries of this Agreement, or as otherwise provided herein,
neither this Agreement nor any provision hereof is intended to confer upon any
Person other than the Parties (and their successors and permitted assigns) any
rights or remedies hereunder.

11. Jurisdiction. Each Party irrevocably agrees (a) to submit itself to the
exclusive jurisdiction of the Court of Chancery of the State of Delaware (and
appellate courts thereof) (the “Delaware Courts”) for the purpose of any Action
(whether based on contract, tort or otherwise), directly or indirectly, arising
out of or relating to this Agreement or the transactions contemplated by this
Agreement or the actions of the Parties in the negotiation, administration,
performance and enforcement of this Agreement, (b) that it will not attempt to
deny or defeat such jurisdiction by motion or other request for leave from any
such court, (c) that it will not bring any Action relating to this Agreement or
the transactions contemplated by this Agreement or the actions of the parties
hereto in the negotiation, administration, performance and enforcement of this
Agreement in any court other than the Delaware Courts, and (d) that a final
judgment in any Action shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by Law.

12. Severability. If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced under any present or future Law or public
policy in any jurisdiction, as to that jurisdiction, (a) such term or other
provision shall be fully

 

8



--------------------------------------------------------------------------------

separable, (b) this Agreement shall be construed and enforced as if such
invalid, illegal or unenforceable provision had never comprised a part hereof,
(c) all other conditions and provisions of this Agreement shall remain in full
force and effect and shall not be affected by the illegal, invalid or,
unenforceable term or other provision or by its severance herefrom so long as
the economic or legal substance of the transactions contemplated by this
Agreement is not affected in any manner materially adverse to any Party, and
(d) such terms or other provision shall not affect the validity or
enforceability of any of the terms or provisions of this Agreement in any other
jurisdiction. Upon such determination that any term or other provision is
invalid, illegal or incapable of being enforced in any jurisdiction, the Parties
hereto shall negotiate in good faith to modify this Agreement so as to effect
the original intent of the Parties as closely as possible in a mutually
acceptable manner in order that transactions contemplated by this Agreement be
consummated as originally contemplated to the fullest extent possible.

13. Titles. The titles of paragraphs and subparagraphs contained in this
Agreement are for convenience only, and they neither form a part of this
Agreement nor are they to be used in the construction or interpretation hereof

14. Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original and all of which together shall be deemed one and
the same agreement, and shall become effective when one or more counterparts
have been signed by each of the parties and delivered (by telecopy, electronic
delivery or otherwise) to the other parties. Signatures to this Agreement
transmitted by electronic mail in “portable document form” (“pdf”), or by any
other electronic means intended to preserve the original graphic and pictorial
appearance of a document, will have the same effect as physical delivery of the
paper document bearing the original signature.

[Signature page follows]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first written above.

 

THE TRUST: DC INDUSTRIAL LIQUIDATING TRUST By:   /s/ Joshua J. Widoff Name:
Joshua J. Widoff

Title:  Executive Vice President, Secretary & General Counsel

HOLDCO: DC LIQUIDATING ASSETS HOLDCO LLC By: DC Industrial Liquidating Trust,
its managing member By:   /s/ Joshua J. Widoff Name: Joshua J. Widoff

Title:  Executive Vice President, Secretary & General Counsel

THE COMPANY: INDUSTRIAL INCOME TRUST INC. By:   /s/ Joshua J. Widoff Name:
Joshua J. Widoff

Title:  Executive Vice President, Secretary & General Counsel



--------------------------------------------------------------------------------

Schedule A

Retained Properties

 

Property Name

  

Property
Owning Entity

  

Entities Being Transferred

  

Address Details

Bluegrass DC II    IIT Bluegrass DC II LLC    IIT Bluegrass DC II LLC    NW
corner of McFarland Parkway and McGinnis Ferry Road    Alpharetta    GA    30005
Redlands Distribution Center    IIT Redlands DC LP    IIT Redlands DC LP & IIT
Redlands DC GP LLC    NE Corner W. Lugonia and California St.    Redlands    CA
   92374 Cajon DC    IIT Cajon DC LP    IIT Cajon DC LP & IIT Cajon DC GP LLC   
6207 N. Cajon Boulevard    San Bernardino    CA    92407 Lehigh Valley Crossing
DC I    IIT Lehigh Valley Crossing DC I LLC    IIT Lehigh Valley Crossing DC I
LLC & IIT Lehigh Valley Crossing DC I Owner LLC & IIT Lehigh Valley Crossing DC
I Owner Holdco LLC    2929 Schoeneck Road    Macungie    PA    18062 Lehigh
Valley Crossing DC II    IIT Lehigh Valley Crossing DC II LLC    IIT Lehigh
Valley Crossing DC II LLC & IIT Lehigh Valley Crossing DC II Owner LLC & IIT
Lehigh Valley Crossing DC II Owner Holdco LLC    3100 Alburtis Rd    Macungie   
PA    18062 Lehigh Valley Crossing DC III    IIT Lehigh Valley Crossing DC III
LLC    IIT Lehigh Valley Crossing DC III LLC    2918 Schoeneck Rd    Macungie   
PA    18062 Tamarac Commerce Center II    IIT Tamarac Commerce Center II LLC   
IIT Tamarac Commerce Center II LLC    6201 North Nob Hill Rd    Tamarac    FL   
33321



--------------------------------------------------------------------------------

Tamarac Commerce Center III    IIT Tamarac Commerce Center III LLC    IIT
Tamarac Commerce Center III LLC    6900 Hiatus Rd    Tamarac    FL    33321
Miami DC III    IIT Miami DC III LLC    IIT Miami DC III LLC    11001 NW 124th
St    Medley    FL    33178 Miami DC III Land Bank    IIT Miami DC III Land LLC
   IIT Miami DC III Land LLC    10910 NW 124th St    Medley    FL    33178 Miami
DC IV    IIT Miami DC IV LLC    IIT Miami DC IV LLC    11040 NW 124th St   
Medley    FL    33178

 

2